IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2615 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 89 DB 2019
                                :
           v.                   :            Attorney Registration No. 29985
                                :
DOUGLAS B. BREIDENBACH, JR.,    :            (Montgomery County)
                                :
                Respondent      :




                                        ORDER


PER CURIAM
      AND NOW, this 13th day of February, 2020, on certification by the Disciplinary

Board that Douglas B. Breidenbach, Jr., who was suspended on consent for a period of

six months, has filed a verified statement showing compliance with the Order of

Suspension and Pa.R.D.E. 217, Douglas B. Breidenbach, Jr. is reinstated to active status.